Citation Nr: 1517308	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before the undersigned at a February 2015 video conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the appellant toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board notes that the psychiatric claim on appeal has been developed as a claim of service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.  These records contain documents pertinent to the appeal that were associated with the file since the issuance of the July 2013 statement of the case.   In the absence of a specific written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claim is required and the matter is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f)(5) (2014).  Provide the Veteran with a reasonable amount of time to reply to this notice.

2.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's psychiatric disorders.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  At a minimum, procure all outstanding VA treatment records, to include those from the Clare VA Community Based Outpatient Clinic, the Traverse City VA Community Based Outpatient Clinic, and the Saginaw VA Medical Center.

3.  Contemporaneously with the effort in paragraph 1, contact the Veteran and ask if he has any further information as to his alleged stressors as causing PTSD. In particular, as to all stressors, the Veteran must be asked for:

* the names, ranks, and organizations of all participants recalled

* the approximate dates and locations of their occurrence,
	
* whether the Veteran, while then in service, prepared any witness statements, or testified at any Article 32 or line of duty determinations or made any other written recording of any of the incidents in question

4.  Contact the Joint Services Records Research Center or other appropriate source to attempt to verify the Veteran's alleged stressor(s).  The Veteran alleges that between January 1970 and June 1970, while stationed on the USS Franklin D. Roosevelt (CVA-42) in the Mediterranean Sea, jets flying overhead crashed and killed a number of individuals, named in the Veteran's April 2012 VA Form 21-0781 and in VBMS Entry March 13, 2015.  His other stressors include being struck in the face with the butt of a rifle, and a sexual assault.  All responses received from JSRRC should be documented in the Veteran's claims file.

5.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  The record currently shows various psychiatric diagnoses, including PTSD (2014 VA treatment records, 2012 private medical records), depression (2014 VA treatment records), major depressive disorder, mild (July 2012 VA examination), anxiety disorder, not otherwise specified (July 2012 VA examination), and panic disorder (January 2012 VA treatment record).  If there is disagreement with a diagnosis the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

(B.)  (i.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

(ii.)  With respect to PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors (currently, the alleged stressors include the 1970 plane crash, an incident in boot camp in which the Veteran was struck in the face with the butt of a rifle, and a sexual assault).  The examiner must be instructed that only verified events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The VA examiner is advised that regardless of whether the Veteran's claimed in-service sexual assault is corroborated, he or she should state an opinion as to whether the Veteran has PTSD due to sexual assault as evidenced by psychiatric symptoms in service, behavioral problems in service, and the June 1969 STR described further below.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* June 1968 Report of Medical Examination taken at entry into service showing no psychiatric abnormalities and no related complaints on the accompanying Report of Medical History.

* September 1968 service treatment record (STR) showing the Veteran's report of a headache for three weeks since leaving boot camp, and his report that he felt nervous all the time.

*  November 1968 STR showing the Veteran's report that a nose problem had been made worse in boot camp when he was struck across the face with a rifle.  The Veteran reported that he thought his nose was broken in the incident, but he had not wanted to report it.  The provider noted that the Veteran had had problems with nervousness and appeared depressed.  The Veteran reported he had spoken with the chaplain about it, but did not wish to discuss it further.

*  November 1968 STR showing that the Veteran had been involved in a fistfight and appeared intoxicated.

* December 1968 STR showing that the Veteran had struck a wall with his left hand the night prior.

* June 1969 STR showing the Veteran's complaint of pain in the coccyx region, with pain when walking and sitting.  The provider noted a possible early infection or cyst on the tailbone.  A sitz bath was prescribed.  STRs dated after this show follow-up treatment for an apparent pilonidal cyst.  A March 1970 STR appears to show that an examination was negative for a pilonidal cyst.  

* May 1970 Report of Medical Examination taken at separation from service showing no findings in the clinical evaluation section of the report.  No Report of Medical History was completed.

* July 2012 statement from the Veteran's wife, who knew him prior to service, describing behavioral changes in the Veteran upon his discharge.  In the letter, the Veteran's wife also reported, "after he came home his mother said, 'I should know that [the Veteran] was having nightmares.'"

* February 2015 hearing testimony concerning the in-service stressors of a 1970 plane crash, being struck in the face with the butt of a rifle, and a sexual assault.

* July 2012 VA examiner's finding that the Veteran does not have PTSD, but has major depressive disorder, mild, and an anxiety disorder, not otherwise specified.  The Veteran's psychiatric disorders were found less likely than not related to service.

* March 2012 and October 2012 private medical report of Dr. T., diagnosing the Veteran with PTSD related to unidentified military stressors.  

* 2014 VA treatment records diagnosing the Veteran with "PTSD (MST [military sexual trauma] and other trauma)."  VBMS Entries September 12, 2014.

(C.)  The examiner must also provide an opinion as to whether a psychosis was manifested within one year of separation from service.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 
WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). THE VETERAN IS ADVISED THAT WHEN HE IS CONTACTED BY THE RO TO PROVIDE THE INFORMATION ABOVE, HE SHOULD COOPERATE TO THE BEST OF HIS ABILITY WITH AS MUCH SPECIFIC INFORMATION AS HE CAN RECALL. HIS RESPONSES WILL BE USED TO RESEARCH THE OCCURRENCE OF HIS CLAIMED STRESSORS. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




